BRUNETTI, Circuit Judge,
dissenting in part:
I concur in part 1 of the majority’s opinion, dealing with appellants’ challenge under section 609(b). I agree that section 609(b) provides for an “embargo or other quantitative restriction” on trade, and that the Court of International Trade has exclusive jurisdiction pursuant to 28 U.S.C. § 1518(i).
I cannot agree with the majority’s treatment of the 609(a) claim, however, because I believe we lack jurisdiction over that claim as well.
28 U.S.C. § 1518(i) provides, in relevant part:
[T]he Court of International Trade shall have exclusive jurisdiction of any civil action commenced against the United States, its agencies, or its officers, that arises out of any law of the United States providing for— ... (S) embargoes or other quantitative restrictions....
(Emphasis added). In my view, the import of this provision is clear: any action against the government commenced under section 609 must be maintained in the CIT. Because that court has exclusive jurisdiction, we have none at all. We cannot pass on the validity, constitutional or otherwise, of section 609(a) in this ease.
I do not believe we are free to parse apart the statute to address the one subsection which does not at its core meet the CIT criteria. Even though the 609(a) claim does not itself seek an embargo or other quantitative restriction, it cannot be disputed that it “arises out of a law (§ 609) providing for embargoes or other quantitative restrictions.” Part 1 of the opinion expressly recognizes that section 609 is such a provision.
The majority apparently has concluded that § 609(b) is a “law of the United States providing for ... embargoes,” but that subsection (a) of that same provision is an entirely separate “law of the United States” which does not. I disagree with that conclusion.
I fail to see how the statute could have been phrased more explicitly. It directs to the CIT “any civil action commenced against the United States ... that arises out of any law of the United States providing for ... embargoes or other quantitative restrictions” (emphasis added). That definition covers this case. If Congress intended § 1581(i) to mean “any action against the United States challenging or supporting an embargo or other quantitative restriction,” it easily could have said so. But it did not.
In Vivitar Corp. v. United States, 585 F.Supp. 1419 (1984), the Court of International Trade determined that it retained exclusive jurisdiction over the plaintiffs claim. Id. at 1426-27. The Federal Circuit Affirmed. 761 F.2d 1552 (Fed.Cir.1985), cert. denied, 474 U.S. 1055, 106 S.Ct. 791, 88 L.Ed.2d 769 (1986). In that case, Vivitar complained “that Customs Service’s administration and enforcement of § 1526(a) and (b) is improper.” 761 F.2d at 1558. That section provided in part:
Merchandise bearing American trade-mark
(a) Importation prohibited
Except as provided in subsection (d) of this section, it shall be unlawful to import into the United States any merchandise of foreign manufacture [without written consent of domestic trademark owner].
(b) Seizure and forfeiture
Any such merchandise imported into the United States in violation of the provisions of this section shall be subject to seizure and forfeiture for violation of the customs laws.
Id. at 1571, appendix. The CIT determined it had jurisdiction over plaintiffs cause of *655action pursuant to § 1581(i)(3) because § 1526(a) provided a statutory limit on importation quantity, and satisfied the “quantitative restrictions” prong of § 1581(i)(3). 585 F.Supp. at 1426.1 Just as in this ease, one subsection provided the “embargo provision” (§ 1526(a)), but the other did not. Section 1526(b) only set out what could happen to the goods if imported in violation of the “quantitative restriction” (of zero) contained in subsection (a). The important point is that the CIT looked only to § 1526(a) to find the embargo or quantitative restriction which would support § 1581(i)(3) jurisdiction. It did not examine the subsection (b) forfeiture provision to see whether it, too, satisfied § 1581(i)(3).2 Just as the CIT, and in affir-mance the Federal Circuit, viewed § 1526 as a single “law of the United States” providing for an embargo, so should we view § 609 in this case. See Vivitar, 761 F.2d at 1558-59.
This common-sense reading of § 1581 effectuates precisely the result Congress directed in enacting that section in 1980. As set forth in the Senate Report to the statute:
Because the statutes defining the jurisdiction of the Customs Court (predecessor to the CIT) are so intricate and because international trade problems have become so complex, it has become increasingly more difficult to determine, in advance, whether or not a particular case falls within the exclusive jurisdiction of the Customs Court and is therefore excluded from the jurisdiction of the district courts. The result has been demonstrated by the fact that a significant number of civil actions have been initiated in the district courts only to be dismissed for lack of jurisdiction....
The amended bill attempts to solve this problem by clarifying the existing jurisdictional statutes relating to the United States Customs Court and by expanding the jurisdiction of the Court to include any civil actions involving imports and a statute, constitutional provision, treaty, executive agreement or executive order which is directly and substantially concerned with international trade.
American Ass’n of Exporters & Importers v. United States, 751 F.2d 1239, 1245 (Fed Cir.1985), quoting S.Rep. No. 466, 96th Cong., at 4-5 (emphasis added in 751 F.2d). Congress plainly intended to expand the jurisdiction of the CIT to include “any civil actions involving imports and a statute.” Nowhere in the text of 28 U.S.C. § 1581(i) or in its supporting legislative history have I found any indication that the section confers jurisdiction only over discrete claims explicitly invoking or challenging an embargo. See generally, H.R.Rep. No. 96-1235, 96th Cong., 2d Sess., reprinted in 1980 U.S.C.C.A.N. 3729-3786. The majority’s conclusion that § 1581(i) is so limited is unsupported, and unsupportable.
I read § 1581(i) as conferring to the CIT jurisdiction over whole civil actions, not just particular claims. The statute says so unambiguously. Only by applying the statute as it is written will this congressional mandate be carried out.
Finally, the majority has unwittingly erected a massive barrier to future parties, like Earth Island, who seek to challenge in this circuit government action under one of the many protective provisions similar to § 609. After today, a plaintiff must dissect his challenge, even before it is brought, so that any claim directly challenging, or seeking enforcement of the applicable embargo provision can proceed in the Court of International Trade. Any other claim, which is not pointed directly toward the embargo provision, must be brought in a separate action in the district court.
The case before us today illustrates perfectly why this rule is unworkable: An action challenging or seeking enforcement of a particular regulatory scheme simply cannot be neatly separated into embargo-related and non-embargo-related parts. The very text of sections § 609(a) and (b), for example, reveals that the two sections are tied together. In § 609(a), the Secretaries of State and *656Commerce are directed to initiate negotiations for agreements to protect and conserve sea turtles (§ 609(a)(1)); to negotiate agreements with foreign governments that engage in commercial fishing operations which may adversely affect the sea turtle in order to protect the turtles (§ 609(a)(2)); and to make treaties for the protection and preservation of the species (§ 609(a)(4)). By November 21, 1989, the Secretaries are to give Congress a list of nations conducting commercial fishing operations within the regions inhabited by the turtles; designate which nations will adversely affect this species; and set forth the status of measures taken by each nation to protect and conserve the sea turtles (§ 609(a)(5)(A), (B), (Q).
The directive of § 609(a) was to be accomplished before the embargo date of May 1, 1991, set forth in § 609(b)(1). It is obvious that the embargo cannot be put in place without the data to be developed by the Secretaries under § 609(a). The status report requirement contained in § 609(a)(5)(C)ii is a necessary predicate to determining the exceptions to the embargo under § 609(b)(2)(A), (B) and (C). The two sections are interdependent.
It is clear to me that it is within the CIT’s jurisdiction to decide whether there is a separation of powers question as to § 609(b). The statute challenged describes a single preservation/embargo scheme. I do not see how we can fail to execute the clear directive Congress provided in § 1581(i)(3).
Because section 609 as a whole is a “law providing for embargoes or other quantitative restrictions,” both the claims under 609(a) and 609(b) arise out of it, and both claims lie within the exclusive jurisdiction of the CIT. This court is therefore without jurisdiction and is powerless to rule on the constitutionality of 609(a) at this time.
I would dismiss both claims for want of jurisdiction.

. The CIT also held it had jurisdiction under § 1581(i)(4).


. Although it could be argued that the § 1526(b) forfeiture provision is closer to an embargo than § 609(a)’s directive to negotiate, the fact remains that § 1526(b) is not in itself an embargo or quantitative restriction on imports. It merely sets out what may happen to violating goods. The primary lesson of Vivitar, however, is that no inquiry into § 1526(b) was required as a predicate to § 1581(i)(3) jurisdiction, regardless of § 1526(b)’s content.